DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9th, 2013 has been entered.
 
Response to Amendment
Applicant's amendment to the claims, filed on August 9th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on August 9th, 2021 is acknowledged and isanswered as follows. 

Applicant's arguments, see pgs. 9-10, with respect to newly added claims 12-17 have been fully considered and are mood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 12-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Choi et al. (Pub. No.: US 2010/0182223 A1), hereinafter as Choi.

    PNG
    media_image1.png
    629
    840
    media_image1.png
    Greyscale

Regarding claim 12, Choi discloses a display device in Figs. 2-3 comprising: a pixel, the pixel comprising: a light-emitting element (OLED) comprising an electroluminescent layer (organic thin film layer 319) (see [0045]); a first transistor (first transistor M1) comprising an oxide semiconductor layer (oxide semiconductor layer 18) (see [0041]); and a second transistor (second transistor M2) comprising a silicon layer (poly-silicon layer 30) (see [0038]), wherein the oxide semiconductor layer comprises a channel formation region of the first transistor (portion of oxide semiconductor layer 18 above gate electrode 14), wherein the silicon layer comprises a channel formation region (channel region 30c) of the second transistor, wherein the oxide semiconductor layer and the silicon layer overlap with each other (oxide semiconductor layer 18 and poly-silicon layer 30 overlapping with each other in the direction of the annotated arrow in Fig. 3 above), and wherein a gate of the first transistor (gate electrode 14) is electrically connected to a gate of the second transistor (gate electrode 15) (connecting through source/drain electrodes 20c/20d) (see Fig. 2-3 and [0039-0040], [0043]).
Regarding claim 13, Choi discloses the display device according to claim 12, wherein the oxide semiconductor layer comprises indium, gallium and zinc (see [0042]).
Regarding claim 14, Choi discloses a display device in Figs. 2-3 comprising: a pixel, the pixel comprising: a light-emitting element (OLED) comprising an electroluminescent layer (organic thin film layer 319) (see [0045]); a first transistor (first transistor M1) comprising an oxide semiconductor layer (oxide semiconductor layer 18) (see [0041]); and a second transistor (second transistor M2) comprising a silicon layer (poly-silicon layer 30) (see [0038]), wherein the oxide semiconductor layer comprises a channel formation region of the first transistor (portion of oxide semiconductor layer 18 
Regarding claim 15, Choi discloses the display device according to claim 14, wherein the oxide semiconductor layer comprises indium, gallium and zinc (see [0042]).

Allowable Subject Matter
Claims 2-11 and 16-17 are allowed over prior art of record. 
The following is an examiner's statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the oxide semiconductor layer and the polycrystalline silicon layer overlap with each other, wherein a gate of the first transistor is electrically connected to a gate of the second transistor, wherein the pixel electrode does not overlap with any one of the channel formation region of the first transistor as recited in claim 2; and wherein the oxide semiconductor layer of the first transistor is located over a source electrode of the first transistor and a drain electrode of the first transistor as recited in claim 16. Claims 3-11 and 17 depend on claims 2 and 16, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CUONG B NGUYEN/Primary Examiner, Art Unit 2818